Citation Nr: 0029042	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  99-08 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to 
November 1946.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDING OF FACT

Competent evidence has been submitted that links service-
connected malaria to hepatic dysfunction to the heart disease 
that was the cause of the veteran's death.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was service connected for malaria.  The appellant 
contends that malaria contributed substantially or materially 
to the veteran's death from myocardial infarction.  In 
support of her contentions, the appellant submitted a private 
medical statement that indicates there was a possibility that 
malaria was linked to hepatic dysfunction which was linked to 
the heart disease that was the cause of the veteran's death.

Dependency and indemnity compensation is paid to a surviving 
spouse of a qualifying veteran who died from a service-
connected disability.  38 U.S.C.A. § 1310 (West 1991); see 
Hanna v. Brown, 6 Vet. App. 507, 510 (1994).  To establish 
entitlement to service connection for the cause of the 
veteran's death, the evidence of record must show that a 
disability incurred or aggravated in service was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312 (1999). 

In making a claim for service connection for the cause of the 
veteran's death, the appellant has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

In determining whether a claimant has met the requisite 
threshold, VA must accept as true the evidence submitted in 
support of the claim, except when the evidentiary assertion 
other than in a government record is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  The claim is well-grounded within the 
meaning of 38 U.S.C.A. § 5107, as the appellant has presented 
competent private medical opinion that links service-
connected malaria to hepatic dysfunction to the heart disease 
that caused the veteran's death.  

The RO has not met its duty to assist the appellant in the 
development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  The private medical opinion offered does not give the 
basis for its findings, and the VA examiner failed to address 
the relationship between malaria and hepatic dysfunction.  
Additional development is necessary.


ORDER

The claim for service connection for the cause of the 
veteran's death is well-grounded, and to this extent only the 
appeal is granted.


REMAND

The appellant has submitted a well-grounded claim for the 
cause of the veteran's death, however the Board has found 
that the duty to assist the appellant has not been met.

The appellant has submitted a private medical opinion that 
links malaria to liver dysfunction to the heart disease that 
was the immediate cause of the veteran's death, without 
offering the basis upon which this opinion is offered.  The 
opinion references another physician who offered an opinion 
but who not been contacted to clarify his findings.  The VA 
examiner returned an opinion that did not address the role 
malaria might have played in causing hepatic dysfunction and 
the veteran's heart disease.  Further development is 
necessary to decide this appeal.

Accordingly, this appeal is REMANDED for the following 
action:

1.  The RO should contact Dr. Karen Stone 
and Dr. John Mitchell.  Both physicians 
should be asked to state if in fact in 
this veteran, malaria led to the hepatic 
dysfunction which was then linked to 
congestive heart failure which caused his 
death.  The physicians should be asked to 
state the evidence relied upon to support 
this conclusion.  If the physicians 
cannot support their conclusions, they 
should so state.

2.  The RO should contact the VA examiner 
who conducted the August 1998 
examination.  It is specifically 
requested that the VA examiner review the 
1998 letter (with addendum) of Dr. Stone.  
The examiner should review the claims 
folder and the private medical opinions 
and specifically address whether it is 
as-least-as-likely-as-not that in this 
veteran, service-connected malaria led to 
hepatic dysfunction that led to the 
cardiac disease that caused the veteran's 
death.  It is requested that the examiner 
explain the basis for the determination.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals


 


